Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.9 Filed 08/19/21 Page 1 of 17

EXHIBIT A
 

CT Corporation

TO: Paul Bech
Chubb
436 Walnut St

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.10 Filed 08/19/21 Page 2 of 17

Service of Process
Transmittal
08/02/2021

CT Log Number 540007078

Philadelphia, PA 19106-3703

RE: Process Served in Michigan

FOR: — ACE Property and Casualty Insurance Company (Domestic State: PA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURTI/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

THE ESTATE OF ZELJKO DOJCINOVIC, DECEASED, BY ITS PERSONAL REPRESENTATIVE,
DANES DOJCINOVIC AND THE ESTATE OF ASIMA DOJCINOVIC, DECEASED, ETC.,
PLTFS. vs. GREAT AMERICAN INSURANCE COMPANY OF THE MIDWEST, ETC., ET AL.,
DFTS. // TO: ACE Property and Casualty Insurance Company

None Specified
Case # 21007585NF

Insurance Litigation

The Corporation Company, Plymouth, MI

By Certified Mail on 08/02/2021 postmarked: “Not Post Marked"
Michigan

None Specified

None Specified

CT has retained the current log, Retain Date: 08/03/2021, Expected Purge Date:
08/08/2021

Image SOP

Email Notification, Incoming Legal incominglegal@chubb.com

The Corporation Company
40600 Ann Arbor Road E
Suite 201

Plymouth, MI 48170

800-448-5350
MajorAccountTeam1 @wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. it does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the inctuded documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liabitity for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1/ DN
 

Ease £2 tv=tt928-SBB-APP—EGFNo. 1-1, PagelD.11 Filed 08/19/21 Page 3 of 17

ichi L.
30101 Nothwestern Highway USPS CERTIFIED MAIL

TOON

9214 8901 9403 8345 7253 63

GREAT AMERICAN INSURANCE COMPANY
C/O: RA THE CORPORATION COMPANY
STE 201

40600 ANN ARBOR RD E

PLYMOUTH MI 48170-4675

9540932/cch
Eileen Kelly
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.12 Filed 08/19/21 Page 4 of 17

MICHIGANAUTO

AUTO ACCIDENT ATTORNE

Christopher C. Hunter
Email: chunter@michiganautolaw.com
Fax: (248) 254-8099

 

July 26, 2021

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Great American Insurance Company
c/o RA The Corporation Company
40600 Ann Arbor Road East

Suite 201

Plymouth, MI 48170-4675

RE: The Estate of Zeljko Dojcinovic, et al v
Citizens Insurance Company of the Midwest, et al

Case Number: 21-007585-NF
Our File: 9540932
Dear Sir/Madam:

Enclosed find the following:

'- Summons — Great American Insurance Company

- Complaint
- Demand for Jury Trial
Very truly,
C
Chrisfopher C. Hunter
CCH/gek
Enclosures
www.michiganautolaw.com 30101 Northwestern Hwy
‘ ‘help@michiganautolaw.com Farmington Hills, MI 48334

ATTORNEYS

Steven M. Gurslen
Lawrence E, Gursten
Thomas S. Baker
Jordan A.W. Barkey
Todd C. Berg
Jeffrey A. Bussell
Jeffrey H. Feldman*
Amy L. Gubesch
Brandon M. Hewitt
Timothy A. Holland
Rick J. Houghton
Christopher C. Hunter
Thamas W. James
Jordan M. Jones
Alexander P. Kemp
Richard A. Moore
Kevin H. Seiferheld
Michael &. Shaffer
Joshua R. Terebelo
Jeremy R. Tiedt

Offices
Farmington Hills
Grand Rapids
Detroit

Ann Arbor
Sterling Heights

Tax ID: XX-XXXXXXX

*Of Counsel

248-353-7575
1-800-968-1001
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.13_ Filed 08/19/21 page 5 of 17

‘

 

 

 

Original - Court 2nd C - Plaintiff
Approved, SCAO ist Copy- Defendant 3rd Copy. Return
STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 21-007585-NF
WAYNE COUNTY Hon.Charles S. Hegarty
Court address : 2 Woodward Ave., Detroit MI 48226

 

 

Court telephone no.: 313-224-5487

Defendant's name(s), address(es), and telephone no(s).
v ACE Property and Casualty Insurance Company

 

 

Plaintiff's name(s), address(es}, and telephone no(s}
Dojcinovic, Zeljko — et. Al

 

Plaintiff's attorney, bar no., address, and telephone no

Christopher C. Hunter 54851
30101 Northwestern Hwy Ste 100
Farmington Hills, Mi 48334-6201

 

 

 

 

 

Instructions: Check the items below that a
your complaint and, if necessary,

 

pply to you and provide any required information. Submit this form to the court clerk along with
a case inventary addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

C) There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
members of the person(s) who are the subject of the complaint.

C1 There is one or more pending or resoived cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s

) who are the subject of the compiaint. | have separately filed a completed confidential case inventory
(form MC 21) listing those cases

(2 itis unknown if there are pending oF resolved cases within the jurisdiction of the family division of the circuit court involving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

CI This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

[J MOHHS and a contracted health plan may have a right to recover expenses in this case. { certify that notice and a copy of the
complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

CI There is no other Pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
C1 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in J this court, Court,

 

where it was given case number and assigned to Judge

 

a nae eNRe”

The action CJ remains (1 is no longer pending.

 

Summons section completed by court clerk. | SUMMONS

 

NOTICE TO THE DEFENDANT: In the name of the

people of the State of Michigan you are notified:
1. You are being sued. ,

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
copy on the other party or take other lawful action with the c

‘ourt (28 days if you were served by mail or you were served outside
this state).
3. if you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
complaint.

4. if you require special accommodations to use the court because of

a disability or if you require a foreign language interpreter to help
you fully participate in court preceedings, please contact the court

immediately to make arrangements.

 

Issue date Expiration date* Court clerk
6/23/2021

9/22/2021 Carlita McMiller

 

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.
“This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19) SUMMONS

MCR 1.109{D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105

  
 

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, P I 19/21 Page 6 of 17

'

 

SUMMONS
Case No. : 21-007585-NF

 

 

 

 

| _ PROOF OFSERVICE _|

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. ff you are unable to complete
service you must return this original and all copies to the court clerk.

 

 

| CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

 

0 OFFICER CERTIFICATE OR [] AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that lama legally competent
court officer, or attorney for a party (MCR 2.104[A}[2}), and adult, and | am not a party or an officer of a corporate party
that: (notarization not required) (MCR 2.103[A]), and that: (notarization required)

 

 

Ct served personally a copy of the summons and complaint.

Cl t served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with Demand for Jury Trial
List all documents served with the Summons and Complaint

 

on the defendant(s):

 

 

Defendant's name Compiete address(es) of service Day, date, time

 

 

 

 

Ct have personaily attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
have been unable to complete service.

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature

$
~ address fee | Miles traveled Fee Total fee Name (type or print)

$

$
Title
Subscribed and sworn to before me on _ County, Michigan.
Date
My commission expires: Signature:
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

 

ACKNOWLEDGMENT OF SERVICE | .

 

| acknowledge that | have received service of the summons and complaint, together with

 

Attachments
on
Day, date, time

on behalf of

 

 

Signature

 
21-007585-NF FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 6/23/2021 9:44AM  Carlita McMiller

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.15 Filed 08/19/21 Page 7 of 17

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

The Estate of ZELIKO DOJCINOVIC, deceased,
by its Personal Representative,
DANES DOJCINOVIC, and
The Estate of ASIMA DOJCINOVIC, deceased,
by its Personal Representative,
DANES DOJCINOVIC,
Case No. 21 - NF
Plaintiffs, . Hon.

vs.

CITIZENS INSURANCE COMPANY OF

THE MIDWEST, a foreign insurance corporation,
ACE PROPERTY AND CASUALTY
INSURANCE COMPANY, a foreign insurance
corporation, and GREAT AMERICAN
INSURANCE COMPANY, a foreign insurance

‘corporation, AQEEL B. EDWARDS, ZAKIYYAH WOLFE

and ARMANDO J. BAHENA,
Defendants.

CHRISTOPHER C. HUNTER (P54851)
JORDAN A.W. BARKEY (79218)
MICHIGAN AUTO LAW, P.C.
Attorneys for Plaintiff

30101 Northwestem Highway
Farmington Hills, MI 48334

(248) 353-7575/ (248) 254-8099

chunter@michiganautolaw.com
jbarkey@michiganautolaw.com

Civil actions between these parties or other parties arising out of the transaction or
occurrence alleged in the complaint have been previously filed in the Circuit Count of
Cook County, Illinois County Department, Chancery Division, where it was given
docket number 2020CH05434, and was assigned to Judge Anna Helen Demacopoulos,
and also in United States District Court, Eastern District of Michigan, Southern
Division, where it was given docket number 3:20-cv-12134-RHC-DRG, and was
assigned to Judge Robert H. Cleland and Magistrate Judge David R. Grand.

 
CAS ote CV IIO28-SDD-APP ECF No. 1-1, PagelD.16 Filed 08/19/21 Page 8 of 17

Both actions remain pending.

/s/_ Christopher C. Hunter

 

Christopher C. Hunter (P54851)

 

COMPLAINT AND REQUEST FOR DECLARATORY RELIEF

NOW COME the above named Plaintiffs, The Estate of ZELIKO DOJCINOVIC, deceased,
by its Personal Representative, DANES DOJCIN: OVIC, and The Estate of ASIMA DOJCINOVIC,
deceased by its Personal Representative, DANES DOJCINOVIC (hereinafter collectively referred to
as “DECEDENTS”), and through their attomeys, MICHIGAN AUTO LAW, P.C. and complaining
against the Defendant, CITIZENS INSURANCE COMPANY OF THE MIDWEST (hereinafter
“CITIZENS”), ACE PROPERTY AND CASUALTY INSURANCE COMPANY (hereinafter
“ACE”), and GREAT AMERICAN INSURANCE COMPANY (“GREAT AMERICAN”),
respectfully represents unto this Honorable Court as follows:

JURISDICTIONAL AVERMENTS

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

1. The Plaintiffs, DECEDENTS, were residents of the Township of Washington,
County of Macomb, and State of Michigan.

2. The Defendant, AQUEEL B. EDWARDS (hereinafter “EDWARDS”) was a
resident of the City of South Holland, County of Cook, and State of Illinois.

3. The Defendant, ZAKTY YAH WOLFE (hereinafter “WOLFE”) was a resident of the

 

City of South Holland, County of Cook, and State of Illinois.
4. The Defendant, ARMANDO J. BAHENA (hereinafter “BAHENA”) was a resident

of the City of Chicago, County of Cook, and State of Illinois.

 

 

 

 
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.17 Filed 08/19/21 Page 9 of 17

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

5. The Defendants, CITIZENS, ACE and GREAT AMERICAN , are foreign insurance
corporations, doing business in the City of Detroit, County of Wayne, and State of Michigan.
6. The amount in controversy does exceed Twenty Five Thousand ($25,000.00)
Dollars.
COUNT I

GROSS NEGLIGENCE

 

7. That on or about August 3, 2019, at or about 2:20 a.m., DECEDENTS, were lawfully
driving eastbound on I-94 at or near the intersection of Sibley, in the City of Calumet City, County of
Cook, and State of Michigan.

8. That at the aforementioned time and place, the Defendant, EDWARDS, was driving a
2012 Jeep automobile, and Defendant, BAHENA, was driving a 2019 Chevrolet vehicle.

8. At that time and place, the Defendants, BAHENA and EDWARDS, owed the Plaintiff,
and the public the duty to obey and drive in conformity with the duties embodied in the Common Law,
the Motor Vehicle Code of the State of Illinois, as amended, and the ordinances of the City of Calumet
City.

9. That the Defendants BAHENA and EDWARDS, did then and there display gross,
willful and wanton negligence and misconduct by street racing and causing DECEDENTS vehicle to
crash and bum, killing DECEDENTS.

10. That at the said time and place, Defendants BAHENA and EDWARDS were guilty of

gross, willful and wanton negligence and misconduct as follows:

a. In driving at an excessive rate of speed, under the conditions then and there existing;

b. By engaging in street/drag racing;

 
 

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.18_ Filed 08/19/21 Page 10 of 17

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

c. In failing to keep a reasonable lookout for other persons and vehicles using said
highway;

d. In failing to drive with due care and caution;

e. In failing to make and/or renew observations of the conditions of traffic on the
highway; and

9. The Defendants BAHENA and EDWARDs were further negligent in failing to obey
and drive in conformity with the Common Law and the Motor Vehicle Code of the State of Illinois as
amended and ordinances of the City of Calumet City.

10. That among those Statutes Defendants BAHENA and EDWARDS violated include,
but are not limited to the following:

625 ILCS 5/11-601 General speed restrictions;

625 ILCS 5/11-506 Street racing.

11. That Defendants’ negligence was the proximate cause of DECEDENTS being fatally
injured.

WHEREFORE, the DECEDENTS, now claims judgment for whatever amount they are found
to be entitled, plus court costs, attorney fees and interest from the date of filing this Complaint.

COUNT II

NEGLIGENT ENTRUSTMENT

NOW COME the Plaintiffs, DECEDENTS, by and through his attorneys, MICHIGAN AUTO

LAW, P.C., and adds a Count II as follows:

 

 
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.19 Filed 08/19/21 Page 11 of 17

12. __ Plaintiff hereby realleges, reaffirms and incorporates herein by reference all allegations
in paragraphs numbered 11.
13. That ZAKTYYAH WOLFE carelessly, recklessly and negligently entrusted her motor

vehicle and the operation thereof to AQEEL B. EDWARDS, the latter being a person incompetent and

 

unfit to drive a motor vehicle upon the highway of the State of Illinois by reason of inability,
inexperience, and consistently negligent driving, all of which were known by the defendant-owners, or
should have been known in the exercise of reasonable care and caution by the defendant-owners, as
indicated by the attached driving record of the defendant-driver, reflecting numerous driving offenses
and suspensions; that the defendant-owners are hereby guilty of negligence, independent of
defendant-driver.

WHEREFORE, the Plaintiff, DECEDENTS, now claim judgment for whatever amount they

are found to be entitled, plus costs, attorney fees and interest from the date of filing this Complaint.

COUNT I

UNDERINSURED MOTORIST CLAIM

1 Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

S

NOW COME the Plaintiffs, DECEDENTS, by and through his attomeys, MICHIGAN AUTO

Mi

LAW, P.C., and adds a Count III as follows:
14. Plaintiff hereby realleges, reaffirms, and incorporates herein by reference herein all
allegations in paragraphs numbered 1-13.
15. At the time of the accident, an Underinsured Motorist policies through Defendant,

- CITIZENS, ACE AND/OR GREAT AMERICAN, were in effect.

 

 
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.20 Filed 08/19/21 Page 12 of 17

16. Under the terms and conditions of the automobile Uninsured and/or Underinsured

Motorist insurance policy, Defendant, CITIZENS, ACE AND/OR GREAT AMERICAN, became

 

obligated to pay Uninsured or Underinsured Motorist coverage for and/or on behalf of the Plaintiff,
DECEDENTS, in the event Plaintiff, DECEDENTS, wrongful death, bodily injury and/or excess
economic loss, in an accident arising out of the ownership, operation, maintenance or use of a motor
vehicle and the responsible tortfeasor(s) have less liability coverage than the underinsured policy
limits of Plaintiffs’ policy.

17. Plaintiff, DECEDENTS, did sustain accidental bodily injuries and excess economic
loss in an automobile accident within the meaning of Defendant, CITIZENS, ACE AND/OR
GREAT AMERICAN’S, policy and of the Michigan No Fault Act being MCL 500.3101 et.seq.

18. It is anticipated that Defendants, BAHENA, has less liability coverage than the
underinsured policy limits of Plaintiffs’ policy, and that Defendant, CITIZENS, ACE AND/OR
GREAT AMERICAN, thus will be responsible for damages.

19. Defendant, BAHENA, through his insurer, State Farm Mutual Automobile Insurance

Auto Law, 30101 Northwestern Highway, Farmington Hills M1 48334 (248) 353-7575

Company, has tendered their full limits of $300,000.00 by way of Interpleader in the Cook County,

5

Illinois Court, but said funds have not been disbursed.

c!

Mi

20. Pursuant to MCR 2.113(F)(1)(b), as the Defendant CITIZENS, ACE AND/OR
GREAT AMERICAN, is in possession of its own terms and conditions, the policy of automobile
insurance referred to in this complaint need not be attached.

WHEREFORE, the Plaintiff, DECEDENTS, now claims judgment for whatever amount he is

 

found to be entitled, plus court costs, attorney fees and interest from the date of filing this Complaint.

 

 
 

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.21 Filed 08/19/21 Page 13 of 17

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

COUNT IV

UNINSURED MOTORIST CLAIM

NOW COME the Plaintiffs, DECEDENTS, by and through their attorneys, MICHIGAN
AUTO LAW, P.C., and adds a Count IV as follows:

21. _ Plaintiff hereby realleges, reaffirms, and incorporates herein by reference herein all
allegations in paragraphs numbered 1-20.

22. At the time of the accident, an Uninsured/Underinsured Motorist policy through
Defendant, CITIZENS, ACE AND/OR GREAT AMERICAN, was in effect.

23. Under the terms and conditions of the automobile Uninsured and/or Underinsured
Motorist insurance policy, Defendant, CITIZENS, ACE AND/OR GREAT AMERICAN, became
obligated to pay Uninsured or Underinsured Motorist coverage for and/or on behalf of the Plaintiff,
DECEDENTS, in the event Plaintiff, DECEDENTS, wrongful death, bodily injury and/or excess
economic loss, in an accident arising out of the ownership, operation, maintenance or use of a motor
vehicle and the responsible tortfeasor(s) have less liability coverage than the underinsured policy
limits of Plaintiffs’ policy.

24. Plaintiff, DECEDENTS, did sustain accidental bodily injuries and excess economic
loss in an automobile accident within the meaning of Defendant, CITIZENS, ACE AND/OR
GREAT AMERICAN’S, policy and of the Michigan No Fault Act being MCL 500.3101 et.seq.

25. It is anticipated that Defendants, EDWARDS, has no liability coverage than the
uninsured policy limits of Plaintiffs’ policy, and that Defendant, CITIZENS, ACE AND/OR

GREAT AMERICAN, thus will be responsible for damages.

 

 

 
 

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.22_ Filed 08/19/21 Page 14 of 17

26. Defendant, BAHENA, through his insurer, State Farm Mutual Automobile Insurance
Company, has tendered their full limits of $300,000.00 by way of Interpleader, but said funds have
not been disbursed.

27. Pursuant to MCR 2.113(F)(1)(b), as the Defendant CITIZENS, ACE AND/OR

 

 

GREAT AMERICAN, is in possession of its own terms and conditions, the policy of automobile
insurance referred to in this complaint need not be attached.

WHEREFORE, the Plaintiff, DECEDENTS, now claims judgment for whatever amount he is
found to be entitled, plus court costs, attorney fees and interest from the date of filing this Complaint.

COUNT V
REQUEST FOR DECLARATORY RELIEF

NOW COME the Plaintiffs, DECEDENTS, by and through their attorneys, MICHIGAN
AUTO LAW, P.C., and adds a Count V as follows:

28. Plaintiff hereby realleges, reaffirms, and incorporates herein by reference herein all
allegations in paragraphs numbered 1-27.

29. _ Plaintiff, DECEDENTS, request that this Court make a determination that Uninsured

and/or Underinsured Motorist coverages apply, and if so, to which of the Defendant insurer(s),

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (2A8) 353-7575

CITIZENS, ACE and/or GREAT AMERICAN.
WHEREFORE, the Plaintiff, DECEDENTS, now claims judgment for whatever amount he is

found to be entitled, plus court costs, attorney fees and interest from the date of filing this Complaint.

 

 

 

 

 
 

Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.23_ Filed 08/19/21 Page 15 of 17

MICHIGAN AUTO LAW, P.C.

/sf Christopher C. Hunter
BY:

 

CHRISTOPHER C. HUNTER (P54851)
JORDAN A.W. BARKEY (79218)
Attomeys for Plaintiff

30101 Northwestern Highway
Farmington Hills, MI 48334

(248) 353-7575/ (248) 254-8099
chunter@michiganautolaw.com
jbarkey@michiganautolaw.com

 

 

Dated: June 22, 2021

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

 
 

21-007585-NF FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 6/23/2021 9:44AM _ Carlita McMiller

Case A21-cv-11928-SDD-APP FCF No. 1-1, PagelD.24 Filed 08/19/21 Page 16 of 17

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

The Estate of ZELIKO DOJCINOVIC, deceased,
by its Personal Representative,
DANES DOJCINOVIC, and
The Estate of ASIMA DOJCINOVIC, deceased,
by its Personal Representative,
DANES DOJCINOVIC,
Case No. 21 - NF
Plaintiffs, Hon.

VS.

CITIZENS INSURANCE COMPANY OF

THE MIDWEST, a foreign insurance corporation,

ACE PROPERTY AND CASUALTY

INSURANCE COMPANY, a foreign insurance

corporation, and GREAT AMERICAN

INSURANCE COMPANY, a foreign insurance
corporation, AQEEL B. EDWARDS, ZAKIYYAH WOLFE
and ARMANDO J. BAHENA,

Defendants.

CHRISTOPHER C. HUNTER (P54851)
JORDAN A.W. BARKEY (79218)
MICHIGAN AUTO LAW, P.C.
Attorneys for Plaintiff

30101 Northwestem Highway
Farmington Hills, MI 48334

(248) 353-7575/ (248) 254-8099
chunter@michiganautolaw.com

jbarkey@michiganautolaw.com

DEMAND FOR JURY TRIAL
NOW COME the above named Plaintiffs, The Estate of ZELIKO DOJCINOVIC, deceased,

by its Personal Representative, DANES DOJCINOVIC, and The Estate of ASIMA DOJCINOVIC,

 
Case 4:21-cv-11928-SDD-APP ECF No. 1-1, PagelD.25 Filed 08/19/21 Page 17 of 17

‘

deceased by its Personal Representative, DANES DOJCINOVIC (hereinafter collectively referred
to as “DECEDENTS”), and through their attorneys, MICHIGAN AUTO LAW, P.C., and hereby

demand a Trial by Jury in the above-captioned matter.

 

 

MICHIGAN AUTO LAW, P.C.

/s/ Christopher C. Hunter
BY:

 

CHRISTOPHER C. HUNTER (P54851)
JORDAN A.W. BARKEY (79218)
Attorneys for Plaintiff

-30101 Northwestern Highway
Farmington Hills, MI 48334

(248) 353-7575/ (248) 254-8099

chunter@michiganautolaw.com

jbarkey@michiganautolaw.com

Dated: June 22, 2021

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7875

 

 

 

 
